DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 06/15/2022.  Claims 1, 3, 8, 11, 13, 21, and 28 are amended. Claims 2,4 ,6, 12, 14-20, 23, 25, 27, 30, 32-34, 36, and 38 are cancelled. Claims 1, 3, 5, 7-11, 13, 21-22, 24, 26, 28-29, 31, 35, and 37 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/764,764.
Response to Argument
Applicant’s arguments with respect to independent claims for newly added limitation have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-9-10, 21, 24, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over EP2988238 issued to Augustin Farrugia (hereby Farrugia) (IDS filed on 05/15/2020) and in view of US patent application 2019/0081796 issued to Chow et al. (hereby, Chow).
Regarding claim 1, Farrugia discloses a method for creating a tamper-evident digital content, wherein the method comprises [ see claim 2, wherein generating the digital signature comprises: using a hash function on only the portion of the particular content to generate a hash; generating the digital signature from the hash. see claim 4, wherein selecting the particular portion comprises selecting a portion to maximize detection of tampering of the particular content], and [ ¶¶6-9]; and 
Receiving a portion of the digital content at a computing device [See claim 1, for a particular content, generating a digital signature from only a portion of the particular content], and [¶7-8, At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content]; and
Encrypting the portion of the digital content by the computing device [¶2, the protection of digital content transferred between computers over a network is fundamentally important for many enterprises today. Enterprises attempt to secure this protection by implementing some form of Digital Rights Management (DRM) process. The DRM process often involves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content], and [¶7, some embodiments of the invention provide a method of verifying the integrity digital content. At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content]; and
 Sending the encrypted portion of the digital content from the computing device [¶2, The DRM process often involves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content], and [¶7-8, At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content]; and 
and Creating an updated portion of the digital content using the retrieved hash identification data [ ¶7, applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content], and [ see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.].
Examiner Note: Chow also discloses this limitation as: [¶78, Node system 132 may also broadcast updated permissioned block-chain ledger 232, which represents the latest, longest version of the permissioned block-chain ledger, to the other node systems operating within environment 100 and additionally or alternatively, to each of the network-connected systems that participate in the permissioned block-chain network, such as participant systems 152 and 172. As illustrated in FIG. 1, updated permissioned block-chain ledger 232 may include new ledger block 228, which provides cryptographically secure data identifying the public cryptographic key of participant system 152 (e.g., public cryptographic key 204A) and linking that public cryptographic key to data uniquely identifying system 152 within environment 100 (e.g., system data 210)], and [¶¶133, 137, 153].
Even though Farrugia discloses [¶31, as shown in Figure 1, the signature verifier 140 receives the digest 149 that the hashing function of the hashing process 135 produces. The signature verifier 140 also receives the signature 147 produced by the signature generator 130 of the content source device 110. The verifier 140 then determines whether the received signature 147 is the correct signature for the received digital content 105, by ensuring that the signature 147 is appropriate for the digest 149. To ensure that the signature 147 is appropriate for the digest 149, the verifier 140 can use any one of a number of known techniques, such as SHA-1 or MD5], and [¶31, 41(FIG.12)].
Farrugia does not explicitly disclose, however, Chow discloses:
a distributed ledger system in which a program is stored, wherein the program stored in the distributed ledger system [ Abstract, secure interaction with a distributed smart contract maintained within ledger blocks of the permissioned distributed ledger], and [¶¶45, 60, 66]; and
is configured to obtain the encrypted portion of the digital content, generate hash identification data for the encrypted portion of the digital content, and store the hash identification data in the distributed ledger system; retrieving from the distributed ledger system the hash identification from generated by the program [¶102, In some aspects, described below, participant system 172 may perform operations that validate the digital signature of the secure representation (e.g., using public cryptographic key 204A of participant system 152, as obtained through interaction with the distributed smart contract), and validate the second hash value included within the secure representation (e.g., by computing a complimentary hash value based on the selective encrypted data and the included first hash value). Finally, and as described below, participant system 172 may perform operations that, using the locally generated symmetric transport key, decrypt the selectively encrypted data and re-compute and validate the first hash value included within the within the secure representation], and [¶103], and [¶38, computer-implemented processes described herein, which facilitate a real-time status inquiry managed by a distributed smart contract maintained within a permissioned block-chain ledger and based on event data immutably stored within that permissioned block-chain ledger], and [¶¶45, 60, 66].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia with the teaching of Chow in order of in order for implementing processes that manage a cryptographically secure generation and exchange of data between network-connected systems operating within a computing environment using a permissioned distributed ledger [ Chow, Abstract].
Regarding claim 3,  wherein creating the tamper-evident digital content further comprises: Receiving one or more additional portions of the digital content at the computing device ; Encrypting one of the additional portions of the digital content by the computing device; Sending the encrypted additional portion of the digital content from the computing device to the distributed ledger system; Retrieving hash identification data associated with the encrypted additional portion of the digital content from the distributed ledger system ; and Creating an updated additional portion of the digital content using the retrieved hash identification data.  
Examiner Note: This claim is interpreted and rejected for the same rational set forth in claim 1 and the only difference is that claim 1 recites “Receiving a portion of the digital content at a computing device” and claim 3 recites “Receiving one or more additional portions of the digital content”. It would be obvious to indicate that the combination of Farrugia, and Chow teaching reads on the limitation of claim 1, It would also read on the limitations of claim 3.
Farrugia discloses: [ ¶¶2, 6-9, 11-35, 41, FIG 12 and corresponding text, see Claims 1-4, 9, 16].
Chow discloses: [Abstract, ¶¶38,45,60,66,78,102-103,133,137,153].
Regarding claims 5, and 24, Farrugia discloses wherein the digital content comprises media data wherein the media data comprises media frames; and each said portion of the digital content comprises at least one media frame [ see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.].
Regarding claim 7, Farrugia  discloses wherein creating the updated portion of the digital content further comprises embedding the retrieved hash identification data with metadata associated with the portion of the digital content [ ¶7, applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content],and[ see [ FIG.3  ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.], and [¶10, The digital content can also be different in different embodiments. For example, the digital content can be firmware updates to the operating system of the, device, third-party applications for operating on the device, audio/video files for playing on the device, etc.].
Regarding claim 8, Farrugia discloses determining whether or not to select the portion of the digital content for proof-of- verification [¶2, the protection of digital content transferred between computers over a network is fundamentally important for many enterprises today. Enterprises attempt to secure this protection by implementing some form of Digital Rights Management (DRM) process. The DRM process often involves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content], and [¶7, some embodiments of the invention provide a method of verifying the integrity digital content. At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content]; and [ see claim 2, wherein generating the digital signature comprises: using a hash function on only the portion of the particular content to generate a hash; generating the digital signature from the hash. see claim 4, wherein selecting the particular portion comprises selecting a portion to maximize detection of tampering of the particular content], and [ ¶¶6-9].
Regarding claim 9, Farrugia discloses the step of sending the encrypted portion of the digital content from the computing device to the distributed ledger system is performed as a result of 3Application No. 16/764,764 Attorney Docket: 3602-1976US1 selecting the portion of the digital content for proof-of-verification [¶2, the protection of digital content transferred between computers over a network is fundamentally important for many enterprises today. Enterprises attempt to secure this protection by implementing some form of Digital Rights Management (DRM) process. The DRM process often involves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content], and [¶7, some embodiments of the invention provide a method of verifying the integrity digital content. At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content]; and [ see claim 2, wherein generating the digital signature comprises: using a hash function on only the portion of the particular content to generate a hash; generating the digital signature from the hash. see claim 4, wherein selecting the particular portion comprises selecting a portion to maximize detection of tampering of the particular content], and [ ¶¶6-9].
Regarding claim 10, Farrugia discloses wherein the hash identification data associated with the encrypted first portion of the digital content further comprises at least a location identifier of the uploaded first hash value [ see FIG.1, 2, Digital content source device, ¶¶19, 34]; and 
 and a type information of the distributed ledger system see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.], and [ ¶10, The source of the digital content can be different in different embodiments. For instance, the source can be the content's author, distributor, etc. The device that receives the digital content can also be different in different embodiments. Several examples of such a device include a portable audio/Video player (e.g., iPod), a laptop, a mobile phone, e1c. The digital content can also be different in different embodiments. For example, the digital content can be firmware updates to the operating system of the, device, third-party applications for operating on the device, audio/video files for playing on the device, etc.].
Regarding claim 21, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 26, Farrugia discloses, wherein the digital content comprises MPEG encoded data; and each said portion of the digital content comprises at least one MPEG I-frame [ ¶16, a device includes a portable audio/video player (e.g., iPod), a laptop, a mobile phone, etc. The digital content can also be different in different embodiments. For example, the digital content can be firmware updates to the operating system of the device, third-party applications for operating on the device, audio/video files for playing on the device, etc].
Regarding claim 35, this claim is interpreted and rejected for the same rational set forth in claim 1.
Claims 11, 13, 22, 28, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over EP2988238 issued to Augustin Farrugia (hereby Farrugia) (IDS filed on 05/15/2020) and in view of US patent application 2019/0081796 issued to Chow et al. (hereby, Chow) and further in view of KR 1020160127878 issued to SUH MOON GIU (Hereby GIU) IDS filed on (05/15/2020).
Regarding claim 11, Farrugia discloses A method for detecting tampering of a digital content, wherein the method comprises [see claim 2, wherein generating the digital signature comprises: using a hash function on only the portion of the particular content to generate a hash; generating the digital signature from the hash. see claim 4, wherein selecting the particular portion comprises selecting a portion to maximize detection of tampering of the particular content], and [ ¶¶6-9].
Receiving, at a computing device, a portion of the digital content [See claim 1, for a particular content, generating a digital signature from only a portion of the particular content], and [¶7-8, At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content]; and
metadata for the portion of the digital content, wherein the metadata indicates that the portion of the digital content was selected for proof-of-verification [¶2, the protection of digital content transferred between computers over a network is fundamentally important for many enterprises today. Enterprises attempt to secure this protection by implementing some form of Digital Rights Management (DRM) process. The DRM process often involves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content], and [¶7, some embodiments of the invention provide a method of verifying the integrity digital content. At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content]; and [ see claim 2, wherein generating the digital signature comprises: using a hash function on only the portion of the particular content to generate a hash; generating the digital signature from the hash. see claim 4, wherein selecting the particular portion comprises selecting a portion to maximize detection of tampering of the particular content], and [ ¶¶6-9].
Encrypting the portion of the digital content by the computing device, thereby creating a second encrypted version of the portion of the digital content [¶2, the protection of digital content transferred between computers over a network is fundamentally important for many enterprises today. Enterprises attempt to secure this protection by implementing some form of Digital Rights Management (DRM) process. The DRM process often involves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content], and [¶7, some embodiments of the invention provide a method of verifying the integrity digital content. At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content].
Computing a second hash value for the second encrypted version of the portion of the digital content Even though Farrugia discloses this limitation as: [¶31, as shown in Figure 1, the signature verifier 140 receives the digest 149 that the hashing function of the hashing process 135 produces. The signature verifier 140 also receives the signature 147 produced by the signature generator 130 of the content source device 110. The verifier 140 then determines whether the received signature 147 is the correct signature for the received digital content 105, by ensuring that the signature 147 is appropriate for the digest 149. To ensure that the signature 147 is appropriate for the digest 149, the verifier 140 can use any one of a number of known techniques, such as SHA-1 or MD5], and [¶31, 41(FIG.12)].
the metadata comprises a location identifier for obtaining from a distributed ledger system a first hash value associated with a first encrypted version of the portion of the digital content; using the location identifier included in the metadata for the portion of the digital content to obtain from the distributed ledger system the first hash value associated with the first encrypted version of the portion of the digital content;
Farrugia discloses this limitation as: [ see FIG.1, 2, Digital content source device, ¶¶19, 34].
However, Farrugia does not explicitly disclose the limitation and Chow discloses:
[¶57, each of node system 132 and participant systems 152 and 172 may access a cryptographically secure, distributed-ledger data structure, such as the permissioned block-chain ledger described above, that immutably maintains event data characterizing the occurrences of each of the discrete events within the issuance and operational lifecycle of an EMV-compatible payment card. For example, the event data associated with each of the occurrences of the discrete events (e.g., as maintained within one or more ledger blocks of the permissioned block-chain ledger) may be linked to a unique identifier of the EMV-compatible payment card, such as a public cryptographic key associated with the EMV-compatible payment card. By associating each element of event data with the unique identifier within the permissioned block-chain ledger, the disclosed embodiments may facilitate real-time queries regarding the status of the EMV-compatible payment card within its issuance or operational lifecycle based on portions of the permissioned block-chain ledger], and [¶¶69-70, for example, when executed by participant system 152, key submission module 208 may receive public cryptographic key 204A, and may retrieve system data 210 that uniquely identifies participant system 152 within environment 100 from the one or more tangible non-transitory memories, e.g., from participant data 168 of data repository 162. As described above, system data 210 may include a unique system identifier of participant system 152, such as an IP address or a MAC address. Further, key submission module 208 may also retrieve a contract identifier 212A that uniquely identifies the distributed smart contract within the permissioned block-chain ledger and protocol data 212B associated with the distributed smart contract from the one or more tangible non-transitory memories, e.g., from ledger data 170 of data repository 162. In some instances, and as described herein, contract identifier 212A may include a public cryptographic key assigned to or generated by the distributed smart contract, and protocol data 212B may include data characterizing a format of a data that, when received and processed by the one or more node systems, causes these one or more node systems to invoke the distributed smart contract and execute the code elements that establish the distributed smart contract], and  [¶¶34, 37, 52, 102].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia with the teaching of Chow in order of in order for implementing processes that manage a cryptographically secure generation and exchange of data between network-connected systems operating within a computing environment using a permissioned distributed ledger [ Chow, Abstract].
Farrugia and Chow do not explicitly disclose, however, GIU discloses Comparing the first hash value with the second hash value [¶10, The step of obtaining the standard hash code corresponding to the contents may include the step of obtaining the standard hash code corresponding to the contents based on additional information : associated with data of the contents and contents, and the step of producing the comparison hash code corresponding to the above-mentioned contents distributed widely may include the step of producing the comparison hash code corresponding to the above-mentioned contents distributed widely based on additional information : associated with data of the abovementioned contents distributed widely and above-mentioned contents distributed widely], and 
	and Identifying the evidence of tampering of the digital content when the first hash value is not equal to the second hash value [¶35, Therefore, it corresponds to the contents and the integrity of the contents according to the embodiment and availability inspection system including the server (110) and user terminal (120) can verify integrity and
validity about the contents using hash code (the standard hash code and comparison hash code) created with the acquisition], and [¶¶1, 4, 6, 8, 11, 14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia and Chow with the teaching of GIU in order to verify integrity and validity about the contents using hash code (the standard hash code and comparison hash code) [ GIU, ¶1, 4, 6, 8, 11, 14, 35].
Regarding claim 13,  wherein creating the tamper-evident digital content further comprises: Receiving one or more additional portions of the digital content at the computing device ; Encrypting one of the additional portions of the digital content by the computing device when that additional portion of the digital content is selected for proof-of-verification; Sending the encrypted additional portion of the digital content from the computing device to the distributed ledger system; Retrieving hash identification data associated with the encrypted additional portion of the digital content from the distributed ledger system ; and Creating an updated additional portion of the digital content using the retrieved hash identification data.  
   This claim is interpreted and rejected for the same rational set forth in claim 11.
Regarding claim 22, Farrugia and Chow do not explicitly disclose, however, GIU discloses wherein the encoding unit is further configured to store the updated portion of the digital content in the storage device [(¶33, Here, additional information: associated with the contents and contents in which the standard hash code is inserted can be stored in the database included in the server (110). Especially, at least some of the standard hash code at least some of the contents in which or the standard hash code is inserted is stored in the block chain in which the modulation(modification) of the database is impossible], and [¶¶18, 34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia  and Chow with the teaching of GIU in order of storing in the database included in the server is the standard hash code at least some of the contents in which or the standard hash code is inserted additional information :associated with the contents and the contents in which the standard hash code is inserted in the block chain in which the modulation of the database is impossible [ GIU, ¶18].
Regarding claim 28, this claim is interpreted and rejected for the same rational set forth in claim 11.
Regarding claim 31, Farrugia discloses wherein the computing device is a media decoding device [ see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.].
Regarding claim 37, this claim is interpreted and rejected for the same rational set forth in claim 11.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over EP2988238 issued to Augustin Farrugia (hereby Farrugia) (IDS filed on 05/15/2020) and in view of - US patent application 2019/0081796 issued to Chow et al. (hereby, Chow) and further in view of KR 1020160127878 issued to SUH MOON GIU (hereby GIU) IDS filed on 05/15/2020) and further in view of WO2018/126344 issued to Liang liang Zhang (hereby Zhang).
Regarding claim 29, Farrugia, Chow , and  GIU do not explicitly disclose, however, Zhang discloses wherein the decoding unit is further configured to provide an alert message to an user or an output medium upon detecting tampering of the digital content[  For the case where the data information includes the first hash value of the first data, the first network node may calculate a first hash value of the first data, and compare according to the carried first hash value to determine the first Whether a data is tampered with during the transmission process, if the two are different, determining that the first data has been tampered with, notifying the device node that the first data has been tampered with the notification message].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia and Chow, and GIU with the teaching Zhang in order to realize the valid verification of the stored data, improving the effectiveness of data storage, and also enhancing the tamper-resistant capability of data [ Zhang, Abstract].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cash (US10762506) [Token Device for Distributed Ledger Based Interchange, Smart Contract].
Haldenby (US20170046806) [ SECURE REAL-TIME PRODUCT OWNERSHIP TRACKING USING DISTRIBUTED ELECTRONIC LEDGERS, smart contract].
DE102017208503A1[ smart contract, hashing, encrypted data].
CN107104977(IDS) [ FIG.1, ¶¶27-31].
Pinkas (US2007/0124247) [22. A method for providing a first party with data content, the method comprising: receiving the data content from a second party, wherein the data content has been encrypted by a third party; computing a first hash of at least a portion of the received encrypted data content; sending the first hash to a fourth party, wherein the fourth party is operable to compare at least a portion of the first hash to at least a portion of a second hash; receiving a decryption key from the fourth party; and decrypting at least the portion of the received encrypted data content with the decryption key]. [ See claim 24].
CN 103380589 B [ FIG. 13 (a) is a diagram showing a data structure example representing an unsigned data 70. As shown in the graph, an unsigned data 70 of hash data 171, be-hashed data 272, ..., and the hash data N73, additional information 74 and the signature part 75. each hash data (71 to 73) is a hash value of each portion of the content encryption is divided into the plurality of portions. wherein, in this embodiment, each hash data (71 to 73) as the calculated hash value from the encrypted content, but also can be used as hash calculated from plaintext content before being encrypted].
KR 20070022257 A [Thus, a new license structure for use in the preferred embodiments of the present invention is proposed. 5 schematically shows a license 500 according to a preferred embodiment in which the license is separated into two parts 501, 502. The first portion 501 of the license 500 is a validated portion that includes an encryption hash 504 of encrypted content, a hash value 506 of the content key, usage rules 508, and metadata 510.  The second portion 502 of the license 500 is an unvalidated portion that includes a content key encrypted with the public key of the player application 514. The first portion of the license is digitally signed 512 by the issuer to verify its integrity and authenticity. The reason for configuring the license in this manner is to prevent the usage rules from being tampered with and to ensure that the issuer's signature works properly when the content key is encrypted with another player's public key during license transfers].
Emerson (US2010/0306815) [0020] The DRM logic 105 is logic that manages access and utilization of media content. In one embodiment, the DRM logic 105 may include controls and limiters for sampling or recording media content utilizing the set-top box 112. In particular, the DRM logic 105 may include DRM parameters that impose limitations on the utilization, management, access, and distribution of media content].
Eller (US20180020392) [0023] For example, the content provider 112 can periodically sample a subset of the cars in order to estimate how much of the content item has been distributed. When more than a specified fraction of the content item has been distributed, the content provider 112 can then in a further interaction (via the carrier) to transmit remaining content portions to those cars that require them. In another approach, the content provider 112 monitors the rate of change of the distribution of the content item. For example, the content provider can monitor (via sampling) the number of bytes received per unit time by an average car. Then, when the rate drops below some threshold, begins to plateau, or matches some other condition, the content provider 112 engages in further interaction (via the carrier) to transmit any remaining content portions [0081] Block 6H01 includes tracking distribution of the content item throughout the vehicle-based network. Tracking distribution of the content item can include sampling a randomly selected subset of devices to determine how much of the content item has been received by each device. By tracking distribution, the content distributor can determine how much and how quickly the content item is being shared across the network].
WANG(US2019/0068636) [¶55, It should be appreciated that any suitable number of remedial actions (e.g., discarding the message, notifying a user, etc.) may be performed by the recipient device in response to determining that the sender is untrusted, that the message has been tampered with, or that the message data does not match stored message data.
 Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496